Case 2:19-cv-11790-MAG-RSW ECF No. 13 filed 06/02/20                  PageID.757      Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


MELISSA HURREN,

       Plaintiff,                                           Case No. 19-11790

vs.                                                         HON. MARK A. GOLDSMITH

COMMISSIONER ANDREW SAUL,

      Defendant.
___________________________________/

                           OPINION & ORDER
  (1) ACCEPTING THE RECOMMENDATION CONTAINED IN THE MAGISTRATE
   JUDGE’S REPORT AND RECOMMENDATION DATED May 4, 2020 (Dkt. 12), (2)
 DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (Dkt. 11), AND (3)
      GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (Dkt. 10)

       This matter is presently before the Court on the Report and Recommendation (R&R) of

Magistrate Judge R. Steven Whalen, issued on May 4, 2020 (Dkt. 12).             In the R&R, the

Magistrate Judge recommends that the Court deny Defendant Andrew Saul’s motion for

summary judgment (Dkt. 11), grant Plaintiff Melissa Hurren’s motion for summary judgment

(Dkt. 10), and remand this matter to the Commissioner of Social Security for further

administrative proceedings.

       The parties have not filed objections to the R&R, and the time to do so has expired. See

Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a waiver of

the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings.”); Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374 (6th Cir. 1987)
Case 2:19-cv-11790-MAG-RSW ECF No. 13 filed 06/02/20                    PageID.758       Page 2 of 2



(failure to file objection to R&R “waived subsequent review of the matter”); Cephas v. Nash,

328 F.3d 98, 108 (2d Cir. 2003) (“As a rule, a party’s failure to object to any purported error or

omission in a magistrate judge’s report waives further judicial review of the point.”); Lardie v.

Birkett, 221 F. Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and

recommendation to which no party has objected, the Court need not conduct a review by any

standard.”). However, there is some authority that a district court is required to review the R&R

for clear error. See Fed. R. Civ. P. 72 Advisory Committee Note Subdivision (b) (“When no

timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.”). Therefore, the Court has reviewed the

R&R for clear error. On the face of the record, the Court finds no clear error and accepts the

recommendation.

       Accordingly, Defendant’s motion for summary judgment (Dkt. 11) is denied. Plaintiff’s

motion for summary judgment (Dkt. 10) is granted. This matter is remanded the Commissioner

of Social Security for further administrative proceedings.

       SO ORDERED.

Dated: June 2, 2020                                   s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                  2
